DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-14 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted January 12, 2021; March 10, 2021; and, May 3, 2021, have been received and considered by the examiner. 

Specification
5.	The disclosure is objected to because of the following informalities: in paragraphs [0048-0049] of US PG-Pub 2021/0060368 A1, there are inconsistencies for “the cabinet body air inlet 9” since it is also recited as “the cabinet body air outlet 9” which is in direct conflict with “the cabinet body air outlet 10”.
Appropriate correction is required.

Claim Objections
6.	Claim 9 is objected to because of the following informalities:  the recitation “thought”, in line 4, is grammatically incorrect.  It is believed by Examiner that the recitation should be “throughout”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the recitations, in lines 4-6, “an external air inlet of the top-mounted integrated air conditioner is connected to the cabinet body air outlet, and an external air outlet of the top-mounted integrated air conditioner is connected to the cabinet body air outlet”, how an inlet and outlet of the “top-mounted integrated air conditioner” are both, simultaneously, connected to the “cabinet body air outlet”. 
9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a “partition plate” is “for partitioning the cabinet body air outlet and the cabinet body air outlet” from one another when they are the same element (cabinet body air outlet).  The instant specification (paragraphs [0048-0049]) makes things unclear by interchanging element “9” to be a “cabinet body air inlet” and a “cabinet body air outlet”, and the Figures 6-10 do not clearly label all of the necessary elements together (cabinet body air inlet 9, cabinet body air out let 10, external air inlet of the top-mounted air conditioner, external air outlet of the top-mounted air conditioner, partition 12) to give relational perspective. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gensel et al. (US 2009/0188682 A1).
With regard to Claim 1, Gensel et al. disclose an outdoor energy storage system cabinet, comprising: a cabinet body, called a switch cabinet (18); a water firefighting system, called an extinguishing agent container (24), having a water firefighting pipe, called a loading cartridge (3), wherein the water firefighting pipe (3) is arranged at a top part (upper half-See Figure 2) of an interior of the cabinet body (18) and is provided with a water nozzle (22); and a gas firefighting system, called a fire extinguishing system (23), having a gas firefighting pipe, called a nozzle tube (9), wherein the gas firefighting pipe (9) is arranged at the top part (upper half-See Figure 2) of an interior of the cabinet body (18) and is configured to inherently contain a firefighting fire extinguishing agent or transport the firefighting fire extinguishing agent (paragraphs 0033-0034), and the gas firefighting pipe (9) is provided with an air nozzle, called a nozzle (22), for ejecting firefighting gas generated by the firefighting fire extinguishing agent (paragraphs 0053-0055, 0066).  The recitations, “configured to contain a firefighting fire extinguishing agent or transport the firefighting fire extinguishing agent”, and “provided with an air nozzle for ejecting firefighting gas generated by the firefighting fire extinguishing agent”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 2, Gensel et al. disclose wherein the gas nozzle, or nozzle (22), is connected to the gas firefighting pipe, or nozzle tube (9), via a stop valve, called a container-closing device (8), the stop valve (8) is configured to allow the gas nozzle (22) to be in communication with the gas firefighting pipe (9) or not in communication with the gas firefighting pipe (9), the stop valve (8) is connected to a trigger apparatus, the trigger apparatus being a device for controlling the flow of the extinguishing agent (29) in which an electric pulse is transferred into a mechanical pulse be means of the device for controlling the flow of extinguishing agent (29), and the trigger apparatus is configured to trigger the stop valve (8) to allow the gas nozzle (22) to be in communication with the gas firefighting pipe (9) when a fire occurs in the cabinet body (18) (paragraphs 0062, 0066). The recitations, “configured to allow the gas nozzle to be in communication with the gas firefighting pipe or not in communication with the gas firefighting pipe” and “configured to trigger the stop valve to allow the gas nozzle to be in communication with the gas firefighting pipe when a fire occurs in the cabinet body”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 3, Gensel et al. disclose wherein the trigger apparatus, the trigger apparatus being a device for controlling the flow of the extinguishing agent (29) in which an electric pulse is transferred into a mechanical pulse be means of the device for controlling the flow of extinguishing agent (29), comprises a controller, called evaluation electronics (10), and at least one of a temperature sensor (15) and a smoke sensor (15) (paragraphs 0032, 0066), wherein the controller (10) is configured to control the stop valve (8) to connect the gas nozzle (22) to the gas firefighting pipe (9) when smoke concentration in the cabinet body (18) exceeds a first smoke concentration threshold (paragraph 0063).  The recitations, “configured to control the stop valve to connect the gas nozzle to the gas firefighting pipe when temperature in the cabinet body exceeds a first temperature threshold” and “configured to control the stop valve to connect the gas nozzle to the gas firefighting pipe when smoke concentration in the cabinet body exceeds a first smoke concentration threshold”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 4, Gensel et al. further disclose an alarm apparatus, called sensor electronics (14), connected to the controller (10), wherein the controller (10) is configured to control the alarm apparatus (14) to alarm when a smoke concentration in the cabinet body (18) exceeds a second smoke concentration threshold, and the second smoke concentration threshold is not greater than the first smoke concentration threshold (paragraph 0063).  The recitations, “configured to control the alarm apparatus to alarm when a temperature in the cabinet body exceeds a second temperature threshold, and the second temperature threshold is not greater than the first temperature threshold” and “configured to control the alarm apparatus to alarm when a smoke concentration in the cabinet body exceeds a second smoke concentration threshold, and the second smoke concentration threshold is not greater than the first smoke concentration threshold”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 5, Gensel et al. disclose wherein the trigger apparatus is a manual trigger apparatus comprising an operation apparatus arranged on an outer wall of the cabinet body (18), and the operation apparatus is connected to the stop valve (8) (paragraph 0066).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gensel et al. (US 2009/0188682 A1), as applied to Claims 1-5 above.
With regard to Claim 6, Gensel et al. disclose the outdoor energy storage system cabinet in paragraph 12 above, a side-mounted integrated air conditioner, called a fan (13), a top (upper half- See Figure2) of the cabinet body (18) is provided with a mounting groove, called guide rails (19), and the integrated air conditioner, or fan (13), is embedded in the mounting groove (19) (paragraph 0059; See Figures 2 and 5).  Gensel et al. do not specifically disclose wherein the integrated air conditioner is top-mounted, and wherein a top of the cabinet body is provided with a mounting groove, and the top-mounted integrated air conditioner is embedded in the mounting groove. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount the integrated air conditioner in the top of the cabinet body, and to provide a mounting groove in the top of the cabinet and mount the integrated air conditioner in the mounting groove, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 10, Gensel et al. disclose the outdoor energy storage system cabinet in paragraph 12 above, a side-mounted integrated air conditioner, called a fan (13), a top (upper half- See Figure2) of the cabinet body (18) is provided with a mounting groove, called guide rails (19), and the integrated air conditioner, or fan (13), is embedded in the mounting groove (19) (paragraph 0059; See Figures 2 and 5).  Gensel et al. do not specifically disclose wherein the integrated air conditioner is top-mounted, and wherein a top of the cabinet body is provided with a mounting groove, and the top-mounted integrated air conditioner is embedded in the mounting groove. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount the integrated air conditioner in the top of the cabinet body, and to provide a mounting groove in the top of the cabinet and mount the integrated air conditioner in the mounting groove, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 11, Gensel et al. disclose the outdoor energy storage system cabinet in paragraph 12 above, a side-mounted integrated air conditioner, called a fan (13), a top (upper half- See Figure2) of the cabinet body (18) is provided with a mounting groove, called guide rails (19), and the integrated air conditioner, or fan (13), is embedded in the mounting groove (19) (paragraph 0059; See Figures 2 and 5).  Gensel et al. do not specifically disclose wherein the integrated air conditioner is top-mounted, and wherein a top of the cabinet body is provided with a mounting groove, and the top-mounted integrated air conditioner is embedded in the mounting groove. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount the integrated air conditioner in the top of the cabinet body, and to provide a mounting groove in the top of the cabinet and mount the integrated air conditioner in the mounting groove, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 12, Gensel et al. disclose the outdoor energy storage system cabinet in paragraph 12 above, a side-mounted integrated air conditioner, called a fan (13), a top (upper half- See Figure2) of the cabinet body (18) is provided with a mounting groove, called guide rails (19), and the integrated air conditioner, or fan (13), is embedded in the mounting groove (19) (paragraph 0059; See Figures 2 and 5).  Gensel et al. do not specifically disclose wherein the integrated air conditioner is top-mounted, and wherein a top of the cabinet body is provided with a mounting groove, and the top-mounted integrated air conditioner is embedded in the mounting groove. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount the integrated air conditioner in the top of the cabinet body, and to provide a mounting groove in the top of the cabinet and mount the integrated air conditioner in the mounting groove, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 13, Gensel et al. disclose the outdoor energy storage system cabinet in paragraph 12 above, a side-mounted integrated air conditioner, called a fan (13), a top (upper half- See Figure2) of the cabinet body (18) is provided with a mounting groove, called guide rails (19), and the integrated air conditioner, or fan (13), is embedded in the mounting groove (19) (paragraph 0059; See Figures 2 and 5).  Gensel et al. do not specifically disclose wherein the integrated air conditioner is top-mounted, and wherein a top of the cabinet body is provided with a mounting groove, and the top-mounted integrated air conditioner is embedded in the mounting groove. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount the integrated air conditioner in the top of the cabinet body, and to provide a mounting groove in the top of the cabinet and mount the integrated air conditioner in the mounting groove, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).

17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gensel et al. (US 2009/0188682 A1), as applied to Claims 1-5 above, and in further view of Zhou et al. (US 2018/0342892 A1).
	With regard to Claim 14, Gensel et al. disclose an outdoor energy storage system in paragraph 12 above, including an emergency power unit (11) and a power supply unit (12), but do not specifically disclose an energy storage battery cluster; an alternating current and direct current combining cabinet; a string inverter; wherein the energy storage battery cluster, the alternating current and direct current combining cabinet and the string inverter are arranged in the cabinet body of the outdoor energy storage system cabinet.
Zhou et al. disclose in Figure 1, an energy storage device comprising a first insulation compartment (101) which includes a battery module group (1), a battery switching device (2) and a controller (3), and a second insulation compartment (102) which includes a direct current circuit breaker (4), an inverter (5) and an alternating current circuit breaker (6) (paragraphs 0032-0040).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the outdoor energy system of Gensel et al. to include an energy storage battery cluster; an alternating current and direct current combining cabinet; a string inverter; wherein the energy storage battery cluster, the alternating current and direct current combining cabinet and the string inverter are arranged in the cabinet body of the outdoor energy storage system cabinet, since Zhou et al. teach that this configuration allows for the energy storage device to have a high degree of integration, easy installation, and is conveniently operated by a user (paragraph 0024).

Allowable Subject Matter
18.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:  with regard to Claims 7-9, Hendrix et al. (US 2019/0053400 A1) disclose an enclosure module (100) having a rear wall (101), two side walls (102), a front wall (103), a ceiling (105), an interior cavity (104), air flow openings (110a, 110b) in first side wall (102), cooling exhaust system (111) including louvers (112) for air removal in second side wall (102), and a cooling system (120) including a fan assembly (122) and a plenum box (140) for mounting the fan assembly (122) in side wall (paragraphs 0038-0043; See Figures 2, 5-10).  The closest prior art do not teach or fairly suggest the cabinet body air inlet and the cabinet body air outlet are connected to the mounting groove, an external air inlet of the top-mounted integrated air conditioner is connected to the cabinet body air outlet, and an external air outlet of the top-mounted integrated air conditioner is connected to the cabinet body air outlet; wherein the mounting groove is provided with a partition plate for partitioning the cabinet body air outlet and the cabinet body air outlet; and, wherein a bottom of the mounting groove is provided with a plurality of mounting positions for mounting the top-mounted integrated air conditioner, and the mounting positions are provided with openings thought which an internal air inlet and an internal air outlet of the top-mounted integrated air conditioner extend into the cabinet body.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725